DETAILED ACTION
This action is in response to the initial filing of Application no. 16/685057 on 11/15/2019.
Claims 1 – 20 are still pending in this application, with claims 1, 16 and 17 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0143605) (“Thorsen”) in view of Adlersberg et al. (US 2020/0242151) (“Adlersberg”) and further in view of Yannakopoulos et al. (US 2013/0339431) (“Yannakopoulos”).
For claims 1 and 17, Thorsen discloses a computer program product including a set of non-transitory, computer-readable media having instructions which, when executed by control circuitry of a computerized system, cause the control circuitry to perform a method of managing collaborative web sessions (Abstract; [0051] [0053] [0054]), the method comprising: receiving graphical content (shared image) of a collaborative session (In the second embodiment, 
Yet, Thorsen fails to teach the following: the analyzing the graphical content further comprises translating a set of portions of the graphical content into text output; and the text output  is provided to set of text application services that associate the text output with the collaborative session which is a collaborative web session.
However, Adlersberg discloses a device, system and method for automatically generating presentations corresponding to a meeting (Abstract), wherein text output (text output produced by performing OCR on captured images or video frames, e.g. list of topics and action items [0031] [0032] [0034]) is provided to a text application services (automatic presentation generator 120 which collects the data and/or content items that was generated or detected of prepared by the other components and generates or creates a presentation that corresponds to the meeting, [0013] [0038] [0039]).



Therefore, it would have obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Thorsen’s invention in the same way that Adlersberg’s invention has been improved to achieve the predictable results of further providing an additional text application service to provide a set of text application services, wherein this additional text application service receives text output which has been translated from a set of portions of the graphical content  and automatically generates a visual presentation with regards to a meeting for the purpose of later assisting the participants and/or the presenters and/or third parties (e.g., co-workers, legal department, accounting department, or the like) to capture the essence of the meeting and to follow-up on the performance and completion of action items that were discussed or presented at such meeting (Adlersberg, [0011]).
Additionally, it would have been obvious to one ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Thorsen and Adlersberg with Yannakopoulos’ teachings so that the collaborative session where materials are shared (Thorsen, [0016]) is further a web collaborative session for the purpose of facilitating live, online audio and video meetings where content is shared between the participants in real time (Yannakopoulos, [0002] [0012]).

For claim 2, Adlersberg further discloses wherein, in providing the text output to the set of text application services, at least one of the text application services (Cross –Meeting Analytics Unit 124) associates the text output with another collaborative web session (cross 

For claim 16, Thorsen discloses a computerized system, comprising control circuitry (controller) that includes a set of processing units coupled to memory (Abstract; [0017] [0018] [0051 – 0053] [0055]), the control circuitry configured to receive graphical content (shared image) of a collaborative session (In the second embodiment, conference data comprising shared images is received as an input media stream at the collaboration server, Fig.6, S201; [0044] [005])); analyze the graphical content (the collaboration server 10 extracts conference data from the input stream. the extract can either be an analysis of the shared image using OCR,  [0021] [0045]); and provide output based on the analysis to a text application service   (At S207, the collaboration server 10 sends the output media stream and conference data to the speech recognition engine 50, [0045]) that associate the text output with the collaborative web session (At S207, the speech recognition engine 50 incorporates the conference data into a speech-text-transcription process for the audio portion of the output media stream, wherein the conference data comprises the analyzed image, [0045]). Yet, Thorsen fails to teach the following: the analyzing the graphical content further comprises translating a set of portions of the graphical content into text output; and the text output  is provided to set of text application services that associate the text output with the collaborative session which is a collaborative web session.
However, Adlersberg discloses a device, system and method for automatically generating presentations corresponding to a meeting (Abstract), wherein text output (text output produced by performing OCR on captured images or video frames, e.g. list of topics and action items 
Additionally, Yannakopoulos discloses a system and method for engaging in a web conference (Abstract), wherein captured screen images and shared content including documents are transmitted during a web conference ([0003]).
Therefore, it would have obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Thorsen’s invention in the same way that Adlersberg’s invention has been improved to achieve the predictable results of further providing an additional text application service to provide a set of text application services, wherein this additional text application service receives text output which has been translated from a set of portions of the graphical content  and automatically generates a visual presentation with regards to a meeting for the purpose of later assisting the participants and/or the presenters and/or third parties (e.g., co-workers, legal department, accounting department, or the like) to capture the essence of the meeting and to follow-up on the performance and completion of action items that were discussed or presented at such meeting (Adlersberg, [0011]).
Additionally, it would have been obvious to one ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Thorsen and Adlersberg with Yannakopoulos’ teachings so that the collaborative session where materials are shared (Thorsen, [0016]) is further a web collaborative session for the purpose of facilitating live, online audio and video meetings where content is shared between the participants in real time (Yannakopoulos, [0002] [0012]).
Claims 3 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0143605) (“Thorsen”) in view of Adlersberg et al. (US 2020/0242151) (“Adlersberg”), and further in view of Yannakopoulos et al. (US 2013/0339431) (“Yannakopoulos”) and further in view of Shen et al. (US 10,248,934) (“Shen”).
 For claim 3, the combination of Thorsen, Adlersberg and Yannakopoulos fails to teach applying the text output to enhance capabilities of a graphical user interface (GUI) that provides access to the collaborative web session.
However, Shen discloses a system and method for logging and reviewing a meeting (Abstract) wherein topic information is used to enhance capabilities of a GUI (Fig.5 and Fig.6, 62) (a topic list button 62 may be located in a lower-left corner of the displayed GUI to cause the topic list to pop up on display 32. The user may then be able to choose one of the topics from the list and the associated audio video and/or transcript associated with the chosen topic may then switch to the temporal and spatial locations of the discussion of the topic during playback.  Thereby, the GUI is enhanced by being able to display meeting data according to discussed topic, column 13 lines 30 – 43, 54 – 63; column 14 lines 55 – 65; column 15 lines 25 – 38; column 16 lines 34 – 46).
Additionally, the combination of Thorsen, Adlersberg and Yannakopoulos further discloses wherein text output (Adlersberg, text output produced by performing OCR on captured images or video frames, [0031] [0032] [0034]) includes topics discussed during a meeting (Adlersberg, “list of topics”, [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Thorsen, Adlersberg and Yannakopoulos  with Shen’s teachings so that a GUI is additionally provided, wherein the text output which 

For claim 4, Thorsen and Adlersberg further disclose detecting the graphical content from the collaborative web session based on image analysis of frames of the collaborative web session (Thorsen, input media streams, [0044] [0045]) (Adlersberg, [0031] [0032] [0034]).
For claim 5, Thorsen and Adlersberg further disclose, wherein the graphical content is derived from multiple sources (Thorsen, input media streams, [0044] [0055]) (Adlersberg, screen shots from computer device or video from a video camera, [0031] [0032] [0034]).
For claim 6, Thorsen, Shen and Adlersberg discloses wherein the sources include a screen share source (Thorsen, materials accessed from a shared desktop, [0016]) (Adlersberg, computing device that can take or save screen shots of shown images, [0031]) and webcam source (Shen video camera attached to computer next to user 12 which captures displayed content throughout a meeting, Fig.1, 20; column 3 lines 23 – 33, 53 – column 4 lines 30 ) (Adlersberg, [0031] [0032]).
For claim 7, Thorsen and Adlersberg further disclose wherein translating the set of portions of the graphical content into text output includes performing optical character recognition (OCR) on the set of portions (Thorsen, [0045]) Adlersberg, [0031] [0032] [0034]).

Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0143605) (“Thorsen”) in view of Adlersberg et al. (US 2020/0242151) (“Adlersberg”) and further in view of Yannakopoulos et al. (US 2013/0339431) (“Yannakopoulos”).
, and further in view of Shen et al. (US 10,248,934) (“Shen”) and further in view of Jacobson et al. (US 2018/0212790) (“Jacobson”).
For claim 8, the combination of Thorsen, Adlersberg, Yannakopoulos and Shen fails to teach accepting user input via the graphical user interface (GUI), the user input specifying a set of modifications of the text output produced by performing the OCR on the set of portions.
	However, the combination of Thorsen, Adlersberg, Yannakopoulos and Shen further discloses wherein the text output produced by performing the OCR on the set of portions includes action items and a list of topics (Adlersberg, [0034]), wherein the list of topics and action items are provided to a user as a meeting summary ([0038] [0039]).
	Additionally, Jacobson discloses a system and method of providing automated collaboration assistance functions (Abstract), wherein a GUI provides a teleconference summary which enables a user to input a set of modifications (edit topics for topics discussed during a teleconference (Fig.6 and Fig.10; [0072] [0078] [0129]).
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination Thorsen, Adlersberg, Yannakopoulos and Shen in the same way that Jacobson’s invention has been improved so that, alternatively, the GUI presents an editable web collaboration session summary to a user, wherein the web session summary comprises topic and action item information derived from the text output, wherein the user inputs a set of modifications regarding topic and action item information 

	For claim 9, Adlersberg and Jacobson further disclose wherein the text output includes multiple words and/or phrases that are specific to a particular domain of expertise (Adlersberg, text output associated with topics discussed, [0034]) (Jacobson, topics discussed involved subject matter experts, [0096] [0102 – 0105]).
	
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0143605) (“Thorsen”) in view of Adlersberg et al. (US 2020/0242151) (“Adlersberg”) and further in view of Yannakopoulos et al. (US 2013/0339431) (“Yannakopoulos”), and further in view of Shen et al. (US 10,248,934) (“Shen”) and further in view of Park et al. (US 2017/0365251) (“Park”).
For claim 10, the combination of Thorsen, Adlersberg, Yannakopoulos and Shen further discloses adding new words from the text output to the speech recognition engine (Thorsen, conference data including text extracted from shared data is used to build or modify the language model, [0010] [0013] [0016] [0021] [0032] [0033]), yet fails to teach receiving user input that specifies a pronunciation and/or phonetic representation of a word or phrase of the text output.
However, Park discloses a method of updating speech recognition data (Abstract), wherein language data including text obtained via OCR is used to obtain new words to add to the speech recognition data to perform speech recognition, wherein user input  specifies a phonetic representation of the word or phrase ([0076] [0082 – 0088] [0091]).


	For claim 15, the combination of Thorsen, Adlersberg, Yannakopoulos and Shen further discloses wherein the set of text application services includes a speech-to-text engine (Thorsen, speech recognition engine, Fig.4; [0026 – 0037]) having a STT dictionary (Thorsen, language model, Fig.4, 307), the STT dictionary including terms that are available to be matched to spoken utterances (Thorsen, the language model includes all possible or most vocabulary for a language… the  language model 307 defines the probability of a word occurring in a sentence.  For example, the speech recognition system may identify speech as either "resident" or "president," with each possibility having equal likelihood.  However, if the subsequent word is recognized as "Obama," the language model 307 indicates that there is a much higher probability that the earlier word was "president.", [0031] [0032]), and wherein the method further comprises: providing multiple words and/or phrases to the STT dictionary (Thorsen, new words are added  to the language model, [0033]); and directing the STT engine to convert spoken utterances in the collaborative web session to corresponding text based upon matching the spoken utterances to terms in the STT dictionary, [0010] [0031] [0045]), the matched terms including one or more of 
However, Park discloses a method of updating speech recognition data (Abstract), wherein language data including text obtained via OCR is used to obtain new words to add to the speech recognition data to perform speech recognition, wherein user input  specifies a phonetic representation of the word or phrase ([0076] [0082 – 0088] [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Thorsen, Adlersberg, Yannakopoulos and Shen in the same way that Park’s invention has been improved to achieve the predictable results of further utilizing the text output (Thorsen, text extracted from the shared images, [0010] [0013] [0021] [0045]) to obtain the multiple words and/or phrases which are added to the speech recognition engine (Thorsen, [0033]), wherein user input specifies a phonetic representation of these words or phrases for the purpose of improving the accuracy of speech recognition in web collaboration session by updating and/or adapting the models used to perform speech recognition (Thorsen, [0010]) (Park, [0002 – 0005]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0143605) (“Thorsen”) in view of Adlersberg et al. (US 2020/0242151) (“Adlersberg”) and further in view of Yannakopoulos et al. (US 2013/0339431) (“Yannakopoulos”), and further in view of Shen et al. (US 10,248,934) (“Shen”), and further in view of Jacobson et al (US 2018/0212790) (“Jacobson”) and further in view of Baker et al. (US 2018/0232705) (“Baker”).

However, Baker discloses a system and method for creating and adjusting a meeting (Abstract), wherein elements (segments of meetings that area associated with a given topic, Fig.8, 804 and 808 [0077]] [0085]) that provide recommendations of meetings to view based on topic are generated (a meeting participant may initiate a custom search for certain aspects of the recorded meeting.  For example, a meeting participant may search for any instances discussing a certain topic.  The meeting timeline management tool may receive a search request 804 and produce appropriate results in the results pane 802.  The search results may return full recordings 
of meetings and/or partial recordings of meetings, which may each be identified by a meeting icon (e.g., meeting icon 808).  In aspects, upon hovering over a meeting icon, additional information regarding the meeting may be displayed (e.g., "7-18 Budget Meeting" or "Mike Beal's budget forecast, 7-20 Status Meeting"), [0077] [0085]).
 Therefore, it would have been obvious to one ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Thorsen, Adlersberg, Yannakopoulos, Shen and Jacobsen in the same way that Baker’s invention has been improved to achieve the predictable results of further providing a recommendation (search) engine that generates elements on a displayed page of the graphical user interface that provide recommendations of collaborative web sessions to view based on the text output (topic) (Adlersberg, [0034]) for the purpose of the purpose of increasing user satisfaction by allowing meeting participants to remove the most important facets of a recorded meeting (Baker, [0003]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0143605) (“Thorsen”) in view of Adlersberg et al. (US 2020/0242151) (“Adlersberg”) and further in view of Yannakopoulos et al. (US 2013/0339431) (“Yannakopoulos”), and further in view of Shen et al. (US 10,248,934) (“Shen”) and further in view of Menich (US 2003/0187632) (“Menich”).
For claim 12,  the combination of Thorsen, Adlersberg, Yannakopoulos and Shen further discloses wherein the set of text application services further includes a search engine (Thorsen, [0050]) (Adlersberg, [0040]), yet fails to teach wherein the set of text application services further includes a search engine and wherein providing the text output to the set of text application services includes updating a search index of the search engine to include a word or phrase identified in the text output and/or semantically similar thereto.
However, Menich discloses a multimedia conferencing system (Abstract), wherein analyzing graphical content (presentation materials) of a collaborative conferencing session ([0003] [0016]) comprises translating a set of portions of graphical content into text output( a presentation materials text extractor captures images of presentation materials and extracts text using an optical character recognizer, [0023] [0025] [0030] [0036]). Additionally, the text output is provided to a text application service  (linguistic analyzer, time index associator and search index builder, Fig.3, 310, 312, 314) which associates the text output with the collaborative conferencing session (text output from the speech-to-text converter and presentation material extractor is input to the linguistic analyzer which outputs SAO tuples to a time index associate\or which adds a time index to the SAO tuple… a search index builder receives time index SAP tuples and constructs a searchable digest of the multimedia conferencing session, [0027] [0028] [0031 – 0035] [0041]).
.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0143605) (“Thorsen”) in view of Adlersberg et al. (US 2020/0242151) (“Adlersberg”) and further in view of Yannakopoulos et al. (US 2013/0339431) (“Yannakopoulos”), and further in view of Shen et al. (US 10,248,934) (“Shen”) and further in view of Menich (US 2003/0187632) (“Menich”) and further in view of Baker et al. (US 2018/0232705) (“Baker”).
For claim 13, the combination of Thorsen, Adlersberg, Yannakopoulos, Shen and Menich fails to teach, wherein in response to receiving a search query specifying a search word of phrase in the text output, displaying by the GUI a set of elements referencing respective collaborative web sessions where the search word or phrase has been found.
However, Baker discloses a system and method for representing meeting content(Abstract), wherein in response to receiving a search query specifying a search word of phrase (Fig.8, 804; [0077]), a set of elements (segments of meetings that area associated with a given topic, Fig.8, 804 and 808 [0077]] [0085]) referencing respective meetings associated with 
Additionally, the combination of Thorsen, Adlersberg, Yannakopoulos, Shen and Menich further disclose wherein words or phrases related to a topic appear within a meeting (Adlersberg, Similarly, a textual or contextual analysis of the transcript by the Agenda and Topics Detector 111 may detect a phrase such as "We now turn to discuss the budget that would be required in year 2019 for this marketing campaign" at time-point 11:27 AM, and may further detect the words "budget" and "marketing campaign" uttered several more times between 11:27 AM to 11:32 AM, thereby leading the Agenda and Topics Detector 111 to determine that a topic of 
"Budget for Marketing Campaign" was discussed at the time-slot of 11:27 AM to 11:32 AM, [0025]).
 Therefore, it would have been obvious to one ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Thorsen, Adlersberg, Yannakopoulos, Shen and Menich in the same way that Baker’s invention has been improved to achieve the following predictable results for the purpose of the purpose of increasing user satisfaction by allowing meeting participants to remove the most important facets of a recorded 

For claim 14, Menich and Yannakopoulos further discloses wherein the method further comprises, while the collaborative web session is in progress: providing portions of the text output to the search index (Thorsen, [0045]) (Menich, [0027] [0028] [0031 – 0035] [0041]) (Yannakopoulos, [0038]); accepting a search query from a user (Yannakopoulos, [0038]), the search query specifying a word or phrase to be searched (Yannakopoulos, [0038]); and identifying a previously-displayed frame of the collaborative web session at a location in the collaborative web session at which the word or phrase to be searched is detected (Yannakopoulos, [0038]).

Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0143605) (“Thorsen”) in view of Adlersberg et al. (US 2020/0242151) (“Adlersberg”), and further in view of Yannakopoulos et al. (US 2013/0339431) (“Yannakopoulos”) and further in view of Park et al. (US 2017/0365251) (“Park”).
For claim 18, the combination of Thorsen, Adlersberg and Yannakopoulos further discloses wherein the set of text application services includes a speech-to-text engine (Thorsen, speech recognition engine, Fig.4; [0026 – 0037]) having a STT dictionary (Thorsen, language model, Fig.4, 307), the STT dictionary including terms that are available to be matched to spoken utterances (Thorsen, the language model includes all possible or most vocabulary for a language… the  language model 307 defines the probability of a word occurring in a sentence.  
However, Park discloses a method of updating speech recognition data (Abstract), wherein language data including text obtained via OCR is used to obtain new words to add to the speech recognition data to perform speech recognition, wherein user input  specifies a phonetic representation of the word or phrase ([0076] [0082 – 0088] [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Thorsen, Adlersberg and Yannakopoulos in the same way that Park’s invention has been improved to achieve the predictable results of further utilizing the text output (Thorsen, text extracted from the shared images, [0010] [0013] [0021] [0045]) to obtain the multiple words and/or phrases which are added to the speech recognition engine (Thorsen, [0033]), wherein user input specifies a phonetic representation of these words or phrases for the purpose of improving the accuracy of .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0143605) (“Thorsen”) in view of Adlersberg et al. (US 2020/0242151) (“Adlersberg”), and further in view of Yannakopoulos et al. (US 2013/0339431) (“Yannakopoulos”) and further in view of Menich (US 2003/0187632) (“Menich”).
For claim 19,  the combination of Thorsen, Adlersberg and Yannakopoulos further discloses wherein the set of text application services further includes a search engine (Thorsen, [0050]) (Adlersberg, [0040]), yet fails to teach wherein the set of text application services further includes a search engine and wherein providing the text output to the set of text application services includes updating a search index of the search engine to include a word or phrase identified in the text output and/or semantically similar thereto.
However, Menich discloses a multimedia conferencing system (Abstract), wherein analyzing graphical content (presentation materials) of a collaborative conferencing session ([0003] [0016]) comprises translating a set of portions of graphical content into text output( a presentation materials text extractor captures images of presentation materials and extracts text using an optical character recognizer, [0023] [0025] [0030] [0036]). Additionally, the text output is provided to a text application service  (linguistic analyzer, time index associator and search index builder, Fig.3, 310, 312, 314) which associates the text output with the collaborative conferencing session (text output from the speech-to-text converter and presentation material extractor is input to the linguistic analyzer which outputs SAO tuples to a time index associate\or which adds a time index to the SAO tuple… a search index builder receives time index SAP 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve  the invention disclosed by the combination of Thorsen, Adlersberg, and Yannakopoulos in the same way that Menich’s invention has been improved to achieve the following predictable results for the purpose of providing an efficient means of locating and retrieving information conveyed in a collaborative web session (Menich, [0003] [0004]); a he set of text application services further includes a search engine and wherein providing the text output to the set of text application services includes updating a search index of the search engine to include a word or phrase identified in the text output and/or semantically similar thereto.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thorsen et al. (US 2012/0143605) (“Thorsen”) in view of Adlersberg et al. (US 2020/0242151) (“Adlersberg”), and further in view of Yannakopoulos et al. (US 2013/0339431) (“Yannakopoulos”) and further in view of Baker et al. (US 2018/0232705) (“Baker”).
For claim 11, the combination of Thorsen, Adlersberg and Yannakopolos fails to teach, wherein the set of text application services includes a recommendation engine that generates elements on a displayed page of the graphical user interface (GUI) that provide recommendations of collaborative web sessions to view based on the text output.
However, Baker discloses a system and method for creating and adjusting a meeting (Abstract), wherein elements (segments of meetings that area associated with a given topic, Fig.8, 804 and 808 [0077]] [0085]) that provide recommendations of meetings to view based on topic are generated (a meeting participant may initiate a custom search for certain aspects of the 
of meetings and/or partial recordings of meetings, which may each be identified by a meeting icon (e.g., meeting icon 808).  In aspects, upon hovering over a meeting icon, additional information regarding the meeting may be displayed (e.g., "7-18 Budget Meeting" or "Mike Beal's budget forecast, 7-20 Status Meeting"), [0077] [0085]).
 Therefore, it would have been obvious to one ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Thorsen, Adlersberg and Yannakopolos in the same way that Baker’s invention has been improved to achieve the predictable results of further providing a recommendation (search) engine that generates elements on a displayed page of the graphical user interface that provide recommendations of collaborative web sessions to view based on the text output (topic) (Adlersberg, [0034]) for the purpose of the purpose of increasing user satisfaction by allowing meeting participants to remove the most important facets of a recorded meeting (Baker, [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/Primary Examiner, Art Unit 2657